Citation Nr: 0330188	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for facial scars.

2.  Entitlement to service connection for nerve damage. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to May 
1964 as well as a period of active duty for training 
(ACDUTRA) from November 1, 1965 to December 14, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran had requested a Board hearing which was scheduled 
for September 2003; however, it was cancelled and not 
rescheduled by the veteran. 

The veteran had requested a travel Board hearing which was 
scheduled for September 2003.  The veteran cancelled that 
hearing and a September 2003 report of contact with his wife 
indicates that he did not wish to reschedule it.  

FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, in the May 2003 Supplemental 
Statement of the Case.  Moreover, in September and November 
198 rating actions, the RO explained that there was no 
evidence of a currently manifested disability resulting from 
a positive PPD test in during service.  Thus, the veteran was 
informed of the basis of the denial and of the nature of the 
evidence that was required in order to allow the claim.  

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, the record reflects that the veteran has on 
several occasions submitted additional evidence himself 
(12/98; 3/00; 5/02).  In subsequent correspondence from the 
RO the veteran has been notified of the opportunity to 
present additional evidence in support of his claim.  
Correspondence from the RO dated in April 2003, advised the 
veteran of what the evidence must show to allow the claim and 
of what information was still needed; moreover, no time limit 
was specified in that correspondence for the submission of 
any additional evidence by him.  

There is no indication of outstanding relevant evidence.  The 
representative has submitted written argument regarding the 
merits of the issue on appeal, with no indication of 
outstanding, relevant evidence.  In view of the foregoing, 
the Board finds that a remand for additional notification 
would serve no useful purpose and only serve to delay a final 
decision in this matter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  There is no indication of any outstanding, pertinent 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  The record also shows that the veteran 
has been afforded a VA medical examination in connection with 
his claim.  The Board finds that another medical examination 
is not necessary to decide this appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  Because there is no 
indication that there is any further evidence relevant to the 
issue of onset and etiology of the veteran's claimed 
tuberculosis reaction to be obtained, any deficiency in the 
VA's effort to comply with the VCAA is not prejudicial to the 
veteran and is harmless error.


II.  Factual Background

Service medical records from the veteran's period of active 
duty are negative for any indication of a head or facial 
injury, scrarring of the face or any neurological 
symptomatology in the facial/eye area.  

The ACDUTRA records show that the veteran was enroute home 
from 45 days of ACDUTRA when his car ran off an embankment on 
December 14, 1965.  Initially, the veteran was treated for a 
fractured neck at a private hospital during which time he was 
in head halter traction for 5 weeks and then placed in a 4-
poster brace for 2 weeks.  Therafter, he was transferred to 
an Army Hospital where he stayed from February to May 1966.  
On discharge physical examination revealed painless, limited 
range of motion of the neck and a healed scar of the left 
temporal area.  Nerological examination was entirely within 
normal limits.  A diagnosis of fracture, odontoid process of 
C-2, incurred in the line of duty, treated and completely 
healed, was made.  A July 1966 medical board report reflects 
a recommendation that the veteran be restored to full duty.  

When he filed his service connection claims in August 1997 
for a neck injury, facial scars (claimed as a laceration near 
the left eye) and nerve damage, all claimed as a result of 
the December 1965 accident, the veteran also mentioned that 
he had recently been involved in an accident which left him 
totally disabled.  In a December 1997 rating action, service 
connection for residuals of a neck fracture were granted.  
Claims for facial scars and nerve damage were denied, as it 
was determined that the records related to the accident 
showed no evidence of facial injury or scarring.

A private emergency room report dated in June 1997 reflects 
that the veteran was involved in an altercation during which 
he was struck multiple times with a metal chair causing 
injuries to the ribs and chest and multiple abrasions to the 
arms, legs, face, chest, abdomen and back.  Diagnoses of 
subcutaneous emphysema of the left chest wall, secondary to 
trauma and contusions and abrasions of the chest wall, back 
and face were made.  

The file also contains an October 1998 neropsychological 
testing report indicating that seven months previously (or as 
early as 1996), the veteran had slipped on the walk way at 
home and hit the back of his head, sustaining a traumatic 
brain injury, due to which he was reportedly in a coma for 12 
days.  The June 1997 incident as well as the 1965 motor 
vehicle accident, noted as causing a cervical injury and 
facial lacerations, were also noted.  The examiner's 
impression was that the veteran demonstrated mild to moderate 
cognitive deficits, likely related to multiple traumatic 
events (remote motor vehicle accident, recent fall with head 
injury and recent assault).  

A VA examination was conducted in January 1999, and the 
veteran provided an account of his 1965 accident and 
resulting injuries.  He complained of symptoms related to the 
left eye, including headaches and involuntary twitching of 
the muscles, occurring one to two years after the accident.  
The veteran noted that yearly eye examinations had not 
detected any problems and that there had been no decline in 
visual acuity.  Physical examination revealed a healed 
laceration over the left lateral eyebrow, consisting of two 
scars, one of which was 13/4 inches long and one which was 1 
inch long.  The scars were described as well-healed, not 
exhibiting palpabale tenderness and having minimal deformity.  
The examination report included color photographs of the face 
showing the scars.  Diagnoses of head trauma resulting from 
motor vehicle accident, with lacerations sustained to the 
left lateral orbit, repaired; history of concussion secondary 
to vehicular crash; and leg lacerations sustained in 
vehicular crash were made.  

The VA examiner opined that it appeared likely that the 
scarring of the veteran's face and lower extremity were 
caused by the trauma.  The examiner did however, note a 
history of other accidents and assaults and indicated that he 
had no records from the 1965 accident to authenticate the 
exact nature or surrounding circumstances leading to the 
veteran's injuries, as reported by him.  

Two lay statements were submitted in February 1999, attesting 
that the veteran sustained an injury to the left eye as a 
result of the 1965 accident.  

VA medical records dted from 1998 to 2003 are also on file, 
but are not pertinent to the disability claims on appeal.  

III.  Pertinent Law and Regulations


IV.  Analysis


ORDER





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



